Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of the Quarterly Report on Form 10-Q for the quarter endedMarch 31, 2011as filed with the Securities and Exchange Commission (the “Report”) by Silverton Adventures, Inc., Inc. (the “Registrant”), I, Sarit Mor, hereby certify that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial conditions and results of operations of Registrant. /s/ Sarit Mor Sarit Mor Dated: May 23, 2011 Chief Executive Officer
